Name: Council Directive 89/595/EEC of 10 October 1989 amending Directive 77/452/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of nurses responsible for general care, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services, and amending Directive 77/453/EEC concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care
 Type: Directive
 Subject Matter: health;  European Union law;  education;  employment
 Date Published: 1989-11-23

 Avis juridique important|31989L0595Council Directive 89/595/EEC of 10 October 1989 amending Directive 77/452/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of nurses responsible for general care, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services, and amending Directive 77/453/EEC concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care Official Journal L 341 , 23/11/1989 P. 0030 - 0032 Finnish special edition: Chapter 6 Volume 3 P. 0024 Swedish special edition: Chapter 6 Volume 3 P. 0024 COUNCIL DIRECTIVE of 10 October 1989 amending Directive 77/452/EEC concerning the mutual recognition of diplomas, certificates and other evidence of the formal qualifications of nurses responsible for general care, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services, and amending Directive 77/453/EEC concerning the coordination of provisions laid down by law, regulation or administrative action in respect of the activities of nurses responsible for general care (89/595/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 49, 57 (1) and the first and third sentences of paragraph 2, and 66 thereof, Having regard to the proposal from the Commission (1), In cooperation with the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the second subparagraph of Article 1 (3) of Directive 77/453/EEC (4) sets out the principle that theoretical and technical training shall be coordinated and balanced with clinical training, although no specific ratio is laid down; whereas Article 1 (4) states that the Council, acting on a proposal from the Commission, shall decide whether these provisions should be retained or amended; Whereas, in the light of this review and given in particular the increased demands as regards the level of knowledge of nurses responsible for general care, it is appropriate to amend Article 1 (4) of Directive 77/453/EEC in such a way as to set the length of the theoretical instruction at at least one-third, and that of the clinical instruction at at least one-half, of the minimum length of the training referred to in Article 1 (2) (b) of that Directive; whereas that ratio makes it necessary to define more precisely theoretical instruction and clinical instruction; Whereas it is also necessary to specify, as in the case of similar provisions in other directives relating to the health professions, that the list of subjects in the Annex to Directive 77/453/EEC is not restrictive and to use as standard terms ´theoretical instruction' and ´clinical instruction' in Directive 77/453/EEC and in the headings in its Annex; whereas it is likewise necessary to align the wording of certain provisions of Directive 77/452/EEC (5), as last amended by Directive 89/594/EEC (6), with that of similar provisions of Council Directive 75/362/EEC of 16 June 1975 concerning the mutual recognition of diplomas, certificates and other evidence of formal qualifications in medicine, including measures to facilitate the effective exercise of the right of establishment and freedom to provide services (7), as last amended by Directive 89/594/EEC, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 77/452/EEC is hereby amended as follows: 1. Article 6 (3) is replaced by: ´3. If the host Member State has detailed knowledge of a serious matter which has occurred, prior to the establishment of the person concerned in that State, outside its territory and which is likely to affect the taking up within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts. Its authorities shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the certificates or documents they have issued. Member States shall ensure the confidentiality of the information made available.'; 2. Article 7 (2) is replaced by: ´2. If the host Member State has detailed knowledge of a serious matter which has occurred, prior to the establishment of the person concerned in that State, outside its territory and which is likely to affect the pursuit within its territory of the activity concerned, it may inform the Member State of origin or the Member State from which the foreign national comes. The Member State of origin or the Member State from which the foreign national comes shall verify the accuracy of the facts. Its authorities shall decide on the nature and extent of the investigation to be made and shall inform the host Member State of any consequential action which they take with regard to the information they have forwarded in accordance with paragraph 1.'; 3. the following Article is inserted: ´Article 10a Where a host Member State requires its own nationals wishing to take up or pursue one of the activities referred to in Article 1 to take an oath or make a solemn declaration and where the form of such an oath or declaration cannot be used by nationals of other Member States, the host Member State shall ensure that an appropriate and equivalent form of oath or declaration is offered to the persons concerned.'; 4. the following is inserted after the second subparagraph of Article 11 (1): ´For this purpose and in addition to the declaration provided for in paragraph 2 relating to the services to be provided, Member States may, so as to permit the implementation of the provisions relating to professional conduct in force in their territory, require either automatic temporary registration or pro forma membership of a professional organization or body or, as an alternative, registration, provided that such registration or membership does not delay or in any way complicate the provision of services or impose any additional costs on the person providing the services.'; 5. Article 14 is deleted. Article 2 Directive 77/453/EEC is hereby amended as follows: 1. paragraphs 2 (b), 3 and 4 of Article 1 are replaced by: ´2. (b) full-time training, of a specifically vocational nature, which must cover the subjects of the programme set out in the Annex to this Directive and comprise a three-year course or 4 600 hours of theoretical and clinical instruction. ´3. Member States shall ensure that the institution training nurses is responsible for the coordination of theoretical and clinical instruction throughout the training. (a) ´Theoretical instruction' shall be defined as: that part of nursing training whereby student nurses acquire the knowledge, understanding and professional skills needed to plan, provide and assess total nursing care. This teaching is provided in nursing schools and other teaching environments chosen by the training institution, and is given by a staff of nursing teachers and other competent persons. (b) ´Clinical instruction' shall be defined as: that part of nursing training whereby student nurses as part of a team and indirect contact with a healthy or sick individual and/or a community learn to plan, provide and assess the required total nursing care on the basis of their acquired knowledge and skills. The student nurse learns not only to be a member of the team, but to be a team leader organizing total nursing care, including health education for individuals and small groups in the health institutions or the community. This instruction takes place in hospitals and other health institutions and in the community, under the responsibility of teachers who are nurses and with the cooperation and assistance of other qualified nurses. Other qualified personnel may be involved in this teaching process. Student nurses shall participate in the activities of the departments concerned in so far as those activities contribute to their training, enabling them to learn to undertake the responsibilities inherent in nursing care. 4. The theoretical instruction referred to in part A of the Annex shall be balanced and coordinated with the clinical instruction referred to in part B of the Annex in such a way that the knowledge and experience listed in paragraph 1 of this Article may be acquired in an adequate manner. The length of the theoretical instruction shall amount to no less than one-third and that of the clinical instruction to no less than one-half of the minimum length of training referred to in paragraph 2 (b).'; 2. the Annex is amended as follows: (a) the introductory sentence is replaced by: ´The training programme leading to the award of a diploma, certificate or other evidence of formal qualifications as nurse responsible for general care shall consist of the two parts and at least the subjects listed below. Instruction in one or more of these subjects may be given as part of, or in association with, other courses.'; (b) the headings of parts A and B are amended as follows: - in the Spanish version, ´A. EnseÃ ±anza teÃ ³rica y tÃ ©cnica' is replaced by ´A. EnseÃ ±anza teÃ ³rica' and ´B. EnseÃ ±anzas de enfermerÃ ­a clÃ ­nica' is replaced by ´B. EnseÃ ±anza clÃ ­nica', - in the Danish version, ´A. Teoretisk og teknisk undervisning' is replaced by ´A. Teoretisk undervisning', - in the German version, ´A. Theoretischer und technischer Unterricht' is replaced by ´A. Theoretischer Unterricht' and ´B. Klinisch-praktische Krankenpflege-Ausbildung' is replaced by ´B. Klinische Unterweisung', - in the Greek version, ´A. Theoritiki kai praktiki didaskalia' is replaced by ´A. Theoritiki didaskalia' and ´B. Kliniki didaskalia toy nosokomoy' is replaced by ´B. Kliniki didaskalia', - in the English version, ´A. Theoretical and technical instruction' is replaced by ´A. Theoretical instruction', - in the French version, ´A. Enseignement thÃ ©orique et technique' is replaced by ´A. Enseignement thÃ ©orique' and ´B. Enseignement infirmier clinique' is replaced by ´B. Enseignement clinique', - in the Italian version, ´A. Insegnamento teorico e tecnico' is replaced by ´A. Insegnamento teorico' and ´B. Insegnamento infermieristico clinico' is replaced by ´B. Insegnamento clinico', - in the Dutch version, ´A. Theoretisch en technisch onderwijs' is replaced by ´A. Theoretisch onderwijs', - in the Portuguese version, ´A. Ensino teÃ ³rico e tÃ ©cnico' is replaced by ´A. Ensino teÃ ³rico' and ´B. Ensino clÃ ­nico da enfermagem' is replaced by ´B. Ensino clÃ ­nico'. Article 3 Training courses for nurses responsible for general care commenced before 13 October 1991 under the previous scheme in accordance with Article 1 of Directive 77/453/EEC may be concluded in accordance with that scheme. Article 4 Member States shall bring into force the measures necessary to comply with this Directive no later than 13 October 1991. They shall forthwith inform the Commission thereof. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 10 October 1989. For the Council The President F. DOUBIN (1) OJ No C 20, 26. 1. 1988, p. 10 and OJ No C 322, 15. 12. 1988, p. 22. (2) OJ No C 235, 12. 9. 1988, p. 68 and OJ No C 256, 9. 10. 1989. (3) OJ No C 134, 24. 5. 1988, p. 27. (4) OJ No L 176, 15. 7. 1977, p. 8.(5) OJ No L 176, 15. 7. 1977, p. 1. (6) See page 19 of this Official Journal. (7) OJ No L 167, 30. 6. 1975, p. 1.